791 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.OTIS W. BOGLE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
86-5043
United States Court of Appeals, Sixth Circuit.
4/4/86

APPEAL DISMISSED
M.D.Tenn.
ORDER
BEFORE:  KEITH, NELSON and GUY, Circuit Judges.


1
This matter is before the Court upon consideration of appellant's response to this Court's order to show cause why the appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.


2
It appears from the record that judgment was entered on October 16, 1985, and that the notice of appeal was filed on December 17, 1985, one day late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  Mailing of a notice of appeal does not constitute filing.  Pryor v. Marshall, 711 F.2d 63 (6th Cir. 1983).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.